United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2042
                         ___________________________

                                    Tamara Bough

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Nancy A. Berryhill,1 Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                             Submitted: March 15, 2017
                               Filed: March 20, 2017
                                   [Unpublished]
                                   ____________

Before RILEY, ARNOLD, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.




      1
       Nancy A. Berryhill has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Tamara Bough appeals the district court’s2 order affirming the denial of
supplemental security income. We agree with the district court that the
Commissioner’s decision is supported by substantial evidence on the record as a
whole. See Igo v. Colvin, 839 F.3d 724, 728 (8th Cir. 2016) (de novo review).
Specifically, we conclude that the administrative law judge’s (ALJ’s) adverse
credibility determination is entitled to deference, given that it was supported by
several valid reasons, see Mabry v. Colvin, 815 F.3d 386, 389 (8th Cir. 2016) (this
court defers to ALJ’s credibility determination if it is supported by good reasons and
substantial evidence); and that the ALJ’s determination as to Ms. Bough’s residual
functional capacity (RFC) was also proper, see Hensley v. Colvin, 829 F.3d 926, 931-
32 (8th Cir. 2016) (it is claimant’s burden to demonstrate RFC; RFC must be
determined based on all relevant evidence, including medical records, observations
of treating physicians and others, and claimant’s own description of her limitations).3
The judgment of the district court is affirmed.
                        ______________________________




      2
      The Honorable Sarah W. Hays, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      3
       Ms. Bough does not challenge the denial of disability insurance benefits, see
Hacker v. Barnhart, 459 F.3d 934, 937 n.2 (8th Cir. 2006) (where party does not raise
or address issue in brief, issue is waived); and she has also waived her remaining
arguments for reversal, see Gragg v. Astrue, 615 F.3d 932, 938 (8th Cir. 2010)
(because claimant did not challenge certain of ALJ’s findings in district court, issues
were waived at appellate level unless claimant showed manifest injustice would
otherwise result); Ahlberg v. Chrysler Corp., 481 F.3d 630, 634 (8th Cir. 2007)
(points not meaningfully argued in opening brief are waived).

                                         -2-